MEMORANDUM **
Polotani Latu appeals from the 240-month sentence imposed following a limited remand under United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (en banc).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Latu’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Latu did not file a pro se brief and the Government did not file an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.